Citation Nr: 1600084	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the July 2010 reduction from 40 percent to 10 percent for a thoracolumbar spine disability was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1992 and from December 1998 to June 2008.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the rating for the Veteran's service-connected thoracolumbar spine disability from 40 percent to 10 percent, effective from October 1, 2010.  The Veteran filed a notice of disagreement in July 2010.  A statement of the case was issued in March 2012, and the Veteran filed his substantive appeal (VA Form 9) in April 2012.  Thus, the Veteran perfected a timely appeal.

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge in September 2013; a transcript of that hearing is of record.  

Subsequently, in an October 2014 rating decision, the RO increased the Veteran's disability rating from 10 percent to 20 percent disabling effective June 30, 2014, the date of a VA examination.  

In a December 2014 decision, the Board found that the rating reduction was proper and denied the Veteran's claim for a rating in excess of 10 percent prior to June 30, 2014 and in excess of 20 percent since June 30, 2014.  In a September 2015 Joint Motion for Remand, the Board's decision was vacated and remanded with respect to the propriety of the rating reduction.  The parties agreed not to disturb the 20 percent rating granted since June 30, 2014 for the Veteran's thoracolumbar spine disability.  

The Board notes that, in addition to the paper records associated with the Veteran's claims file, there are also paperless, electronic records associated with the Veteran's claims file in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  At the time of the July 2010 rating decision, the 40 percent rating for the thoracolumbar spine had been in effect for less than five years.

2.  In the July 2010 rating decision, the RO reduced the rating for the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine from 40 percent to 10 percent, effective October 1, 2010.  The RO's decision to reduce the evaluation was supported by the evidence of record at the time of the reduction, which showed improvement in the Veteran's condition, and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of 40 percent rating for degenerative arthritis with degenerative disc disease of the thoracolumbar spine did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice requirements were satisfied by way of a VCAA letter sent in November 2009.  This VCAA letter informed the Veteran of the evidence needed to substantiate his claim, and of his and the VA's respective duties for obtaining evidence.

With regard to the rating reduction claim, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

In the instant case, a March 2010 letter sent in connection with the rating decision proposing to reduce the rating for the Veteran's thoracolumbar spine disability provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In April 2010, the Veteran submitted a statement in support of his claim, but did not request a hearing.  Thereafter, a July 2010 rating decision reduced the award prospectively, effective October 1, 2010.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations to assess the severity of his thoracolumbar spine disability on various occasions, to include in December 2009, August 2010, and September 2014.  The Board finds that the examinations are adequate in order to evaluate whether the rating reduction was proper.  These examinations included a review of the record and a full physical examination.  Therefore, the Board finds that the VA examination reports are adequate, and no further examination is necessary.  

The Veteran offered testimony before the undersigned VLJ at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the September 2013 hearing, the undersigned VLJ explained the issue on appeal and noted that the Veteran's claim for restoration of a 40 percent rating did not include whether he was entitled to a higher rating for his service-connected thoracolumbar spine disability.  The VLJ and the Veteran's representative asked the Veteran questions to ascertain the nature of his current lumbar spine disability and the existence of any potentially available outstanding evidence. Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

By way of background, the Board notes that the Veteran was granted service connection for a thoracolumbar spine disability in a June 2008 rating decision, which assigned a 40 percent disability rating, effective June 7, 2008.  

The Veteran underwent a VA examination in December 2009.  In a March 2010 rating action, the RO proposed to reduce the initial evaluation to 10 percent, as a result of findings from the December 2009 VA examination.  Subsequently, in a July 2010 rating decision, the RO reduced the evaluation to 10 percent, effective October 1, 2010.  On appeal, the Veteran contends that the reduction of the disability rating was improper.  

In addition to the notification requirements discussed in the above section, C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability for disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2015).  

The Court has held that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary condition of life and work.  Brown, supra; 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of the evidence weighs against the claim.  Brown, supra.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Accordingly, here, the Board must determine whether the medical evidence of record as of July 2010 established that the Veteran's thoracolumbar spine disability improved so as to no longer warrant a 40 percent disability rating.  

As an initial matter, the Board notes that because the 40 percent rating was not in effect for a period exceeding five years (from June 7, 2008 to October 1, 2010), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO has rated the Veteran's thoracolumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  Under 38 C.F.R. § 4.71a, DC 5243, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is appropriate when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine is present.  A 20 percent rating is appropriate if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is appropriate when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but less than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Intervertebral disc syndrome (IVDS) (considered under 5243) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under DC 5243, a 10 percent disability is warranted for an incapacitating episode having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episode having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration for at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The standardized description of joint measurements is provided in Plate V under 38 C.F.R. § 4.71a.  For VA purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, and extension is zero to 30 degrees.  Normal lateral flexion to either side is zero to 30 degrees, and normal lateral rotation to either side is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Evidence relevant to the level of severity of the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine includes VA examinations from September 2007, December 2009, August 2010, September 2014, and July 2015.  The Board finds that this evidence supports a disability rating of 10 percent, and, thus, the rating reduction is proper.  

The RO based the initial disability rating of 40 percent on the result of a September 2007 medical examination conducted by a third party on behalf of VA.  During the examination, the Veteran reported stiffness and indicated limited range of motion.  The Veteran described the pain as burning, sharp, cramping, and numbness.  Pain was elicited by physical activity and stress.  The Veteran reported one incapacitating episode over one year, which lasted for five days; bed rest was recommended by Dr. M.S.  The Veteran described his impairments as being limited in lifting, and bending and weight bearing.  The examination showed no radiating pain on movement.  The thoracolumbar spine was tender.  Straight leg testing was negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion to 20 degrees with pain at 20 degrees, extension to 0 degrees with pain at 0 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, left lateral flexion to 10 degrees with pain at 10 degrees, right rotation to 20 degrees with pain at 20 degrees, and left rotation to 15 degrees with pain at 15 degrees.  Repetitive motion additionally limited the joint function of the spine by 20 degrees due to pain and weakness.  There were no signs of IVDS.  An x-ray showed degenerative arthritis, joint narrowing, joint irregularity, spondylolisthesis, and the presence of retained surgical hardware.

The Veteran was given another VA examination in December 2009.  The Veteran described the pain as constant and moderate.  The examiner noted that there were no incidences of flare-ups.  The examiner noted tenderness to both the left and right side of the thoracic sacrospinalis, but found no abnormalities regarding spasm, muscle atrophy, guarding, pain with motion, or weakness.  There were no incapacitating episodes.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner observed objective evidence of pain on range of motion.  The examiner noted objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner noted that the pain caused by the disability had a significant effect on the Veteran's occupation, and that pain resulted from prolonged walking and standing.

The Veteran was given another VA examination in August 2010.  The examiner noted a medical history of fatigue, decreased of motion, stiffness, weakness, spasm, and pain.  The examiner found that there was no evidence of incapacitating episodes, and that the Veteran was able to walk more than a quarter mile, but less than one mile.  The examiner noted tenderness on the right of the thoracolumbar sacrospinalis, but found no abnormalities regarding spasm, muscle atrophy, guarding, pain with motion, or weakness.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 80 degrees with pain at 80 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 25 degrees with pain at 25 degrees, right rotation to 25 degrees with pain at 25 degrees, and left rotation to 25 degrees with pain at 25 degrees.  The examiner noted objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions of range of motion.  During the examination, the Veteran reported pain and fatigue with daily activity.

In September 2014, a VA examiner diagnosed the Veteran with degenerative arthritis of the spine and IVDS.  The Veteran reported that flare-ups impacted his ability to function.  He also stated that he has difficulty walking when the pain is severe.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 60 degrees with pain at 60 degrees, extension to 15 degrees with pain at 15 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right rotation to 25 degrees with pain at 25 degrees, and left rotation to 25 degrees with pain at 25 degrees.  The examiner noted no additional limitation in range of motion following repetitive use.  Functional loss included less movement than normal and pain on movement.  There was localized mild tenderness to the lower back, but no issues with muscle spasms or guarding.  Muscle strength was normal, and there was no muscle atrophy.  Besides radiculopathy, the examination found no neurologic abnormalities or findings related to the Veteran's disability.  The examiner did not find any incapacitating episodes over the past 12 months due to the Veteran's IVDS.  The examiner noted that the Veteran's disability resulted in his inability to perform any heavy lifting or repetitive bending at the waist, but that there were no restrictions on sedentary work.  Pain, weakness, fatigability, and incoordination did not limit functional ability during flare ups or repetitive use beyond the limits described above.  

A July 2015 VA examiner noted the Veteran's degenerative arthritis of the spine.  The Veteran reported flare-ups in the form of increased back pain.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 50 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees and left lateral rotation to 20 degrees.  Pain was noted with functional loss.  The examiner noted pain with weight bearing and localized tenderness on palpation across posterior lumbar spine and paraspinal muscles.  The examiner noted no additional loss of function or range of motion with repetitive use.  The examiner noted guarding but no abnormal gait or spinal contour.  The examiner also found no muscle atrophy or ankylosis.  

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine prior to June 30, 2014 under the schedular criteria.  The Veteran's range of motion did not meet the criteria for a 20 percent rating under DC 5243 after October 1, 2010, but prior to June 30, 2014.  In December 2009, his forward flexion was greater than 60 degrees (the Veteran's was 80), both with and without pain.  His combined range of motion was greater than 120 degrees (230).  There was also no evidence of incapacitating episodes relating to IVDS during the past 12 months of more than a week in duration.  In August 2010, his forward flexion was 80 degrees, and his combined range of motion was 205 degrees.  Again, there was no evidence of incapacitating episodes.  Thus, a disability rating greater than 10 percent under DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 U.S.C. § 4.71a that could apply to the Veteran's thoracolumbar spine disorder.

The Board also finds that a disability rating greater than 10 percent prior to June 30, 2014 is not warranted for the Veteran's thoracolumbar spine disorder under DeLuca.  Significantly, the VA examination from December 2009 showed no change in range of motion on repetition and no increase in pain.  The examiner also noted that there were no flare-ups.  The August 2010 also showed no change in range of motion on repetition and no increase in pain.  As such, the evidence does not warrant a higher rating pursuant to DeLuca.  

The Veteran's representative argues, both during the hearing and through the brief, that the Veteran is entitled to a 40 percent rating because the Veteran's L4-L5 spinal segment was fused.  The Veteran's representative points to the definition of "favorable ankylosis" in 38 C.F.R. § 4.71a, which states the following: "Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  38 C.F.R. § 4.71a, Note (5).  Thus, the representative argues, the fusion of the Veteran's L4-L5 spinal segment constitutes favorable ankylosis, and entitles the Veteran to a 40 percent rating.  This argument ignores the fact that, in order to meet the criteria for a 40 percent rating, "favorable ankylosis of the entire thoracolumbar spine" must be shown.  38 C.F.R. § 4.71a, DC 5235-43 (emphasis added).  Under the ratings schedule, while the fusion of one joint segment in the thoracolumbar spine constitutes ankylosis of that joint segment, the fusion of one joint segment in the thoracolumbar spine does not constitute favorable ankylosis of the entire thoracolumbar spine.  Thus, the Veteran is not entitled to a 40 percent rating based on the fusion of the L4-L5 spinal segment. 

The Board finds that the Veteran's thoracolumbar spine disability was shown to improve and warranted no more than a 10 percent disability rating under the schedular criteria.  The December 2009 and August 2010 examination reports indicate that the Veteran's range of motion and symptoms were better than at the prior September 2007 VA examination, upon which the original 40 percent rating was based.  The Board finds that these examinations were thorough and provided all the necessary information for properly evaluating and rating the Veteran's thoracolumbar disability, addressing the rating criteria and Deluca factors.  

Additionally, the Board finds that this evidence shows that there was an actual improvement in the Veteran's condition, which was sustained over a period of time, as noted above.  The Board further notes that no other evidence of record during this time period indicates that a disability rating greater than 10 percent is warranted.  

The Board notes that the Veteran was granted a 20 percent disability rating for his thoracolumbar spine as of June 30, 2014, indicating some worsening in the Veteran's condition.  However, the evidence of record, as demonstrated by the September 2014 and July 2015 VA examinations discussed above, shows that, even with some worsening, the Veteran's condition still did not rise to the level of the initially assigned 40 percent disability rating.  This further suggests that a rating reduction was proper.  

Therefore, the Board finds that the reduction of the Veteran's disability rating for a thoracolumbar spine disability from 40 percent to 10 percent is proper.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that the reduction from 100 percent to 10 percent for a thoracolumbar spine disability was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The reduction in rating from 40 percent to 10 percent for a thoracolumbar spine disability was proper.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


